
	

114 HR 2392 IH: Restoring Important Voter Eligibility Requirements to States Act of 2014
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2392
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2015
			Mr. Culberson (for himself and Mr. Rokita) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the National Voter Registration Act of 1993 to require an applicant for voter registration
			 for elections for Federal office to affirmatively state that the applicant
			 meets the eligibility requirements for voting in such elections as a
			 condition of completing the application, to require States to verify that
			 an applicant for registering to vote in such elections meets the
			 eligibility requirements for voting in such elections prior to registering
			 the applicant to vote, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Restoring Important Voter Eligibility Requirements to States Act of 2014. 2.Findings; purpose (a)FindingsCongress finds as follows:
 (1)Congress enacted the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) to promote the rights of citizens of the United States to exercise the fundamental right to vote, as set forth in the findings of such Act (52 U.S.C. 20501(a)).
 (2)While the purposes of such Act (52 U.S.C. 20501(b)) include increasing voter registration and voter participation in elections for Federal office, the language does not refer to individuals in general but refers exclusively to eligible citizens of the United States.
 (3)An additional purpose of such Act is to protect the integrity of the electoral process (52 U.S.C. 20501(b)(3)). (4)Individuals who do not meet the eligibility requirements for voting in elections for Federal office, including individuals who are not citizens of the United States, have been permitted to register to vote in such elections and are presumably casting ballots in such elections.
 (5)The participation of ineligible voters in elections for Federal office is in direct conflict with the intent of Congress in enacting the National Voter Registration Act of 1993 and with the purpose of such Act.
 (b)PurposeIt is the purpose of this Act to ensure that the procedures for registering individuals to vote in elections for Federal office are consistent with the purposes of the National Voter Registration Act of 1993.
			3.Expanded requirements for contents of voter registration application forms
			(a)Requiring affirmative statement that applicant meets eligibility requirements as condition of
			 acceptance
 (1)Forms provided with application for motor vehicle driver’s licenseSection 5(c)(2)(C)(ii) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(C)(ii)) is amended to read as follows:
					
 (ii)the applicant must state affirmatively that the applicant meets each such requirement as a condition of the acceptance of the application; and.
 (2)Forms provided by other voter registration agenciesSection 7(a)(6)(A)(i)(II) of such Act (52 U.S.C. 20506(a)(6)(A)(i)(II)) is amended to read as follows:
					
 (II)the applicant must state affirmatively that the applicant meets each such requirement as a condition of the acceptance of the application; and.
 (3)Mail registration formsSection 303(b)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(4)(A)) is amended— (A)by redesignating clause (iv) as clause (v); and
 (B)by inserting after clause (iii) the following new clause:  (iv)The statement If you do not check yes in response to both of these questions, your application will not be accepted...
					(b)Inclusion of Statement Specifying Penalty for Perjury
 (1)Forms provided with application for motor vehicle driver’s licenseSection 5(c)(2)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(D)) is amended—
 (A)by striking and at the end of clause (ii); and (B)by adding at the end the following new clause:
						
 (iv)a statement that an applicant who knowingly provides false information in the application commits perjury, as well as a description of the specific fine and term of imprisonment that may be imposed on an applicant who commits perjury by providing such false information; and.
 (2)Forms provided by other voter registration agenciesSection 7(a)(6)(A)(i) of such Act (52 U.S.C. 20506(a)(6)(A)(i)) is amended— (A)by striking and at the end of subclause (II);
 (B)by striking or at the end of subclause (III) and inserting and; and (C)by adding at the end the following new subclause:
						
 (IV)describes how an applicant who knowingly provides false information in the application commits perjury, as well as a description of the specific fine and term of imprisonment that may be imposed on an applicant who commits perjury by providing such false information; or.
 (3)Mail registration formsSection 303(b)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(4)(A)), as amended by subsection (a)(3), is amended—
 (A)by redesignating clause (v) as clause (vi); and (B)by inserting after clause (iv) the following new clause:
						
 (v)A statement informing the individual that an individual who knowingly provides a false answer to either of these questions commits perjury, as well as a description of the specific fine and term of imprisonment that may be imposed on an individual who commits perjury by providing such a false answer..
 (4)Rule of constructionNothing in the amendments made by this subsection shall be construed to prohibit the Election Assistance Commission or any State or local election official from including on a voter registration form any information regarding any of the sanctions that may be imposed upon an individual as a result of information the individual provides on the form.
				4.Verification of information provided by applicants for voter registration
 (a)Requiring States To Verify InformationSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following new subsection:  (j)Verification of Information Provided by Applicants (1)Verification requiredA State may not register an individual to vote in elections for Federal office in the State, including an individual who submits the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), unless the State verifies that the information provided by the individual in the individual’s application for voter registration is correct.
 (2)Methods of verificationFor purposes of paragraph (1), a State may verify the information provided by an applicant for voter registration through such methods as the State considers appropriate, including requiring the applicant to provide (at the time of submitting a voter registration application with an application for a motor vehicle driver’s license under section 5 or at the time of submitting any other application form under this Act) documentary evidence that the applicant meets the eligibility requirements for voting in elections for Federal office in the State, including the requirement that the applicant is a United States citizen..
				(b)Requiring Federal Officials To Provide Information
 (1)In generalSection 9 of the National Voter Registration Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection:
					
						(c)Assisting Election Officials With Verification of Applicant Information
 (1)Requiring agreements upon requestAt the request of the chief State election official, the head of an office of the Federal government shall enter into an agreement with the official for the purpose of enabling the official to verify information regarding the eligibility of an applicant for voter registration in the State to vote in elections for Federal office in the State.
 (2)Deadline for entering into agreementThe head of an office of the Federal government who receives a request from a chief State election official to enter into an agreement under paragraph (1) shall enter into such an agreement with the official not later than 30 days after receiving the request.
 (3)No effect on other requirementsNothing in paragraph (1) shall be construed to affect the requirements of section 8(g) (relating to information provided by a United States attorney regarding offenders) or section 205(r) of the Social Security Act (relating to agreements with the Commissioner of Social Security for the purpose of verifying certain information)..
 (2)Clarification of information provided by Commissioner of Social Security under existing authoritySection 205(r)(8)(D)(i)(I) of the Social Security Act (42 U.S.C. 405(r)(8)(D)(i)(I)) is amended by striking the date of birth and inserting the location and date of birth.
 5.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after the expiration of the 1-year period which begins on the date of the enactment of this Act.
		
